THE STATE OF SOUTH CAROLINA
                        In The Supreme Court

            In the Matter of James Darrell Dotson, Respondent

            Appellate Case No. 2019-001503


                             Opinion No. 27922
             Submitted September 26, 2019 – Filed October 23, 2019


                           DEFINITE SUSPENSION


            John S. Nichols, Disciplinary Counsel, and Carey Taylor
            Markel, Deputy Disciplinary Counsel, both of Columbia,
            for the Office of Disciplinary Counsel.

            James Darrell Dotson, of North Carolina, pro se.


PER CURIAM: In this attorney disciplinary matter, Respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (the Agreement) pursuant to Rule 21, RLDE, Rule 413, SCACR. In the
Agreement, Respondent admits misconduct and consents to the imposition of a
definite suspension of not more than one year. Respondent requests his suspension
be applied retroactively to October 13, 2016, the date of his interim suspension.
See In re Dotson, 418 S.C. 253, 792 S.E.2d 1 (2016). We accept the Agreement
and suspend Respondent from the practice of law in this state for one year,
retroactive to the date of his interim suspension. The facts, as set forth in the
Agreement, are as follows.

                                      Facts
Matter I

Client J retained Respondent to represent him in a workers' compensation matter.
Respondent failed to completely and diligently pursue Client J's legal matter and
failed to adequately communicate with Client J for several months, including
Client J's repeated requests for his client file.

During the time he represented Client J, Respondent suffered from a mental health
condition that impaired his fitness to practice law. Respondent failed to seek
adequate and appropriate treatment and failed to withdraw from the representation.

Initially, Respondent failed to respond to ODC's notice of investigation regarding
Client J's complaint. Ultimately, Respondent appeared before ODC in response to
a subpoena issued pursuant to Rule 19(c)(3), RLDE, Rule 413, SCACR.
Following a Rule 19(c)(3) interview with ODC, Respondent entered into a deferred
discipline agreement, which was accepted by the Commission on October 22,
2014. In the deferred discipline agreement, Respondent admitted violating the
following Rules of Professional Conduct: 1.1 (competence), 1.2 (scope of
representation), 1.3 (diligence), 1.4 (communication), and 8.1 (knowingly failing to
respond to a lawful demand for information from a disciplinary authority), Rule
407, SCACR. Respondent agreed to comply with certain terms and conditions set
forth in the deferred discipline agreement. When Respondent failed to comply
with the deferred discipline agreement, the Commission terminated the agreement
on October 16, 2015.

Matter II

Client S paid Respondent $4,500 to represent him in his divorce proceeding.
Respondent stopped communicating with Client S, and the divorce action was
dismissed based on the 365-day rule. Respondent did not respond to Client S's
phone calls.

Respondent initially failed to provide a written response to ODC's notice of
investigation. Only after being compelled to appear and provide testimony
pursuant to Rule 19, RLDE, did Respondent provide any response to Client S's
complaint. Respondent stated he spoke with Client S, met with him "numerous
times," prepared and filed the pleadings, and appeared on behalf of Client S at a
temporary hearing; however, Respondent admitted he subsequently let the case
lapse. Respondent explained he did not provide Client S with his client file
because it was locked in a storage unit and Respondent could not afford to pay the
past-due bill. Respondent maintained the files were subsequently destroyed by
Hurricane Matthew.
Matter III

In April 2011, Client K retained Respondent to represent her in a personal injury
claim arising from a car accident. Client K also alleged she retained Respondent to
represent her in her divorce. Client K claimed she had not heard from Respondent
since April 2016, and he was not returning her calls or text messages. Respondent
took no meaningful action on Client K's behalf, leading to the dismissal of her
personal injury case. Respondent also failed to respond to ODC's inquiries into
this matter.

Relevant disciplinary history

Respondent's relevant disciplinary history includes: (1) a June 21, 1999 letter of
caution citing Rule 1.15, RPC; (2) an August 18, 2006 letter of caution citing Rule
8.1, RPC; (3) a January 5, 2011 letter of caution citing Rule 8.1, RPC; and (4) the
October 22, 2014 deferred discipline agreement discussed with regard to Matter I
above citing Rules 1.1, 1.2, 1.3, 1.4, and 8.1, RPC.

                                        Law

Respondent admits that by his conduct he violated Rules 1.1 (competence); 1.3
(diligence); 1.4 (communication); 1.15(d) (safeguarding client property); 1.16(a)
(declining or terminating representation); 3.2 (making reasonable efforts to
expedite litigation consistent with the interest of the client); 8.1(b) (knowingly
failing to respond to a lawful demand for information from a disciplinary
authority); and 8.4(e) (engaging in conduct prejudicial to the administration of
justice), RPC, Rule 407, SCACR.

Respondent also admits his conduct constitutes grounds for discipline pursuant to
Rule 7(a)(1), RLDE, Rule 413, SCACR (violating the Rules of Professional
Conduct).

                                    Conclusion

We find Respondent's misconduct warrants a definite suspension from the practice
of law in this state for one year. Accordingly, we accept the Agreement and
suspend Respondent for a period of one year, retroactive to the date of his interim
suspension. Respondent shall pay the costs incurred in the investigation and
prosecution of this matter by ODC and the Commission, or enter into a reasonable
payment plan with the Commission, within thirty (30) days of the date of this
opinion. Respondent shall also continue to comply with the April 23, 2019
payment plan he entered into with the Commission to reimburse the Lawyers' Fund
for Client Protection (the Lawyers' Fund) for the Receiver's costs and itemized
expenses incurred during the receivership. See In re Dotson, S.C. Sup. Ct. Order
dated Sept. 7, 2017 (terminating the receivership, relieving the Receiver, and
ordering Respondent to reimburse the Lawyers' Fund in the amount of $3,476.52
for payments the Lawyers' Fund made to the Receiver's Office).

Additionally, we remind Respondent that, prior to seeking reinstatement, he must
demonstrate his compliance with Rule 33, RLDE, Rule 413, SCACR
(reinstatement following a definite suspension of nine months or more), including
completion of the Legal Ethics and Practice Program Ethics School within one
year prior to filing a petition for reinstatement.

Finally, within fifteen (15) days of the date of this opinion, Respondent shall file
an affidavit with the Clerk of Court showing he has complied with Rule 30, RLDE,
Rule 413, SCACR (duties following suspension).


DEFINITE SUSPENSION.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.